The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following changes to the drawings have been approved by the examiner: the unlabeled rectangular box “53” shown in Figs. 4-12 should be provided with descriptive text labels.  In order to avoid abandonment of the application, applicant must make these above drawing changes.

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest an illuminator having the combinations as claimed, including a light source section and an optical phase modulator that generates first illumination light and second illumination light on a basis of the light emitted from the light source section and emits the first illumination light and the second illumination light, the first illumination light being used in a light intensity modulator to generate an image in a first luminance region, the second illumination light being used in the light intensity modulator to generate an image in a second luminance region, the second luminance region having a luminance higher than that of the first luminance region, wherein the optical phase modulator emits, as the first illumination light, light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:


P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner 
Art Unit 2422                                                                                                                                                                                                        



SH
June 5, 2021